Citation Nr: 1539194	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-40 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for a right third metatarsal disability, status post fracture.  

2.  Entitlement to service connection for a lower back disorder, to include as secondary to a service-connected right third metatarsal disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1995 to October 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In April 2011, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

In March 2013, the Board remanded the case for further VCAA notice, obtaining outstanding VA and private treatment records, and VA examinations.  The case has since been returned to the Board.

The Veterans Benefits Management System (VBMS) includes the representative's informal hearing presentation.  The Veteran's Virtual VA claims file includes records from the Philadelphia VA Medical Center (VAMC) for treatment from August 2001 to March 2012.  The RO has not reviewed these records in the September 2010 statement of the case (SOC), and the Agency of Original Jurisdiction (AOJ) has not reviewed these records in the July 2013 supplemental statement of the case (SSOC).  However, the Veteran's representative submitted a waiver of these VA treatment records, allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.  All other documents in VBMS and Virtual VA are duplicative of those in the physical claims file.  

The issue of entitlement to service connection for a lower back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  

FINDING OF FACT

Throughout the appeal period, the Veteran's right third metatarsal disability has not produced flat foot, weak foot, claw foot, metatarsalgia (Morton's disease), hallux rigidus, hallux valgus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or other foot injury.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for right third metatarsal disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5283 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA provides that the VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  
The VA satisfied its duty to notify the Veteran.  The record reflects that following the Veteran's November 2009 claim for increased evaluation, and prior to the adjudication of that claim in March 2010, the RO mailed the Veteran a letter in January 2010 fully addressing all notice elements.  The RO further provided the Veteran with information as to the criteria for increased evaluation for metatarsal malunion or nonunion under Diagnostic Code 5283 in the September 2010 SOC.  

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA satisfied its duty to assist the Veteran in the development of his claim.  The RO associated the Veteran's service treatment records and VA treatment records with the file.  While he has submitted private treatment records, these specifically pertain to his claim of entitlement to service connection for a lower back disorder.  There is no indication that this private physician, Dr. JPW, is a podiatrist or has treated the Veteran's third right toe.  Therefore, the Board finds that these reports of treatment relate to other claims not currently on appeal.  Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

In January 2010 and June 2013, the VA provided the Veteran with examinations.  The June 2013 examination is adequate.  An examination is adequate where it is based upon consideration of the Veteran's prior medical history and describes the disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Here, the VA examination reports show that each examiner considered the relevant history of the in-service fracture and February 2010 X-rays, addressed his symptoms, and performed a thorough examination.  The examiners also provided findings that can be applied to the Schedule for Rating Disabilities, including possible alternate diagnostic codes.  The June 2013 VA examiner further considered the Veteran's lay report of the effect of his symptoms on his daily functioning.  

Additionally, the Veteran has not asserted nor filed any medical evidence showing that his right third metatarsal disability has increased in severity since the VA examination in June 2013.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time does not trigger VA's duty to provide an additional medical examination unless there is an allegation of deficiency in the record).  Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c).  

Moreover, as previously noted, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  The VLJ who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2).  In this case, the undersigned VLJ set forth the issue to be discussed at the opening of the hearing, and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim for increased evaluation and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  Specifically, the hearing focused on the Veteran's symptoms of his service-connected right third metatarsal disability, such as a limp, pain, and feeling unbalanced.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, 23 Vet. App. at 492.

The Board further finds that the AOJ has complied with the Board's March 2013 remand directives.  In April 2013, the AOJ gave the Veteran the opportunity to identify any outstanding private treatment records and obtained his outstanding Philadelphia VAMC treatment records.  In June 2013, the AOJ provided the Veteran's with corrective VCAA notice as to the evidentiary requirements for secondary service connection and afforded the Veteran with a VA examination.  The Veteran did not respond to the AOJ's April 2013 request for his authorization to release any further private treatment records, and the AOJ therefore readjudicated the claim in July 2013 prior to returning the case to the Board for further appellate review.  As such, the AOJ has complied with all remand directives, and the Board may proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007). For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

The Veteran seeks a compensable evaluation for his service-connected right third metatarsal disability.  In the March 2010 rating decision, the RO continued the existing noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5283.  The Veteran's representative argued at the April 2011 hearing, that this is a longstanding disability that has gotten worse over time.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence does not support an increased evaluation for right third metatarsal disability.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Initially, the Veteran's service-connected right third metatarsal disability has been evaluated under Diagnostic Code 5283.  Diagnostic Code 5283 is used for evaluating malunion or nonunion of the tarsal or metatarsal bones; and provides a 10 percent rating for moderate malunion or nonunion, a 20 percent rating for moderately severe malunion or nonunion, and a 30 percent rating for severe malunion or nonunion.  Diagnostic Code 5283 also allows for a 40 percent evaluation for actual loss of use of the foot.  38 C.F.R. § 4.71a, Code 5283.  

With his April 2010 notice of disagreement, the Veteran submitted copies of the treatment records from the Philadelphia VAMC.  The AOJ also obtained Philadelphia VAMC treatment records dating back to August 2001.  The Philadelphia VAMC treatment records consistently note the Veteran's right third metatarsal fracture in his prior medical history.  However, this treatment largely focused on his lower back pain and primary care concerns.  

At the January 2010 VA examination, the Veteran described daily pain, increased pain with walking, sciatica in the left lower extremity causing him to put more weight on his right foot, and difficulty with stairs.  He also reported that at the time of that examination that he used no prescription treatment and that he worked as a paramedic.  The January 2010 VA examiner noted no gross abnormalities of the right foot in the area of the third metatarsal, no tenderness to palpation, and a full range of motion.  She diagnosed a history of fracture to the right third metatarsal, and offered the opinion that the right did not appear to be worse due to the Veteran favoring his left sided sciatica.  

At the June 2013 VA examination, the Veteran described his current work as a desk job with occasional duties leading tours.  He explained that walking in dress shoes to lead these tours causes pain, but that he uses inserts for his dress shoes and is able to do the required work.  He further denied any prior surgery for his right foot.  The examiner June 2013 found no Morton's Neuroma, hammer toe, hallux valgus, hallux rigidus, claw foot, malunion or nonunion of tarsal or metatarsal bones, weak foot, or any other injuries of the service-connected right foot.  The examiner also noted no edema, erythema, warmth, or inflammation; and that the Veteran used no wheelchair, brace, crutches, cane, or walker.  

Again, the Veteran is currently in receipt of a noncompensable evaluation for right third metatarsal disability under Diagnostic Codes 5283.  As neither the VA treatment records nor the VA examinations have shown malunion or nonunion of the metatarsal bones, no compensable evaluation is available under Diagnostic Codes 5283.  38 C.F.R. § 4.71a, Code 5283.  However, the Board must consider the assignment of a compensable evaluation under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

The Schedule for Rating Disabilities includes Diagnostic Codes 5276 through 5284 for the foot.  The June 2013 VA examiner expressly determined there was no related weak foot, claw foot, metatarsalgia (Morton's disease), hallux valgus, hallux rigidus, hammer toe, or any other foot injuries.  Therefore, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, and 5282 are not applicable in this case.  The Veteran's lay statements have also never alleged weak foot, claw foot, metatarsalgia (Morton's disease), hallux valgus, hallux rigidus, hammer toe, or any other foot injuries.  Similarly, the Veteran has never alleged flat feet in his lay statements, and neither the VA treatment records nor VA examination reports reflect a diagnosis of flat feet.  Therefore, Diagnostic Code 5276 is also not applicable in this case.  

The remaining potentially applicable diagnostic code is Diagnostic Code 5284 which requires a moderate foot injury for a compensable evaluation.  The Veteran's competent and credible testimony is that his service-connected right third metatarsal disability causes pain and increased pain with walking.  He did not use prescription pain medication, but used inserts.  The Veteran's reported symptoms do not more nearly approximate a moderate foot disability.  Again, in his April 2011 testimony and at the June 2013 VA examination, he described pain; but no limitation of motion or prevention of his normal employment.  In his in his April 2011 testimony and at both the January 2010 and June 2013 VA examinations, he has also described left lower extremity radiculopathy, but still finds his right foot strong enough to bear the majority of his weight when limping to favor his left lower extremity.  

Finally, Diagnostic Codes 5170, 5171, 5172, and 5173 address amputation of toes.  However, the medical evidence of record does not indicate that any of the Veteran's toes have been amputated or that his symptoms approximate such amputation.  Moreover, the Veteran has not alleged amputation or symptoms approximately the same in severity.  Accordingly, these Diagnostic Codes are not for application.  

The Board has reviewed the Veteran's lay statements in his November 2009 claim, April 2010 notice of disagreement, September 2010 substantive appeal, and April 2011 testimony, as well as his statements to the January 2010 and June 2013 VA examiners.  These statements describe daily pain, with increased pain on walking.  Although pain may cause additional functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  Moreover, the percentage ratings represent as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

The Board concludes that the preponderance of the evidence is against a compensable evaluation for right third metatarsal disability throughout the appellate period.  There is not an approximate balance of evidence, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

As a final matter, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  There is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that that the available schedular evaluations for that service connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extra-schedular rating.  

In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  As noted above, the Veteran has reported pain in his right third toe, and that he uses inserts for his dress shoes at work.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.71a.  If coupled with other more severe symptoms, the Veteran could receive a higher evaluation for a moderate foot disability; such symptoms were directly considered.  The regulation, and other alternative regulations, expressly considers these symptoms.  The Schedule for Rating Disabilities adequately contemplates all of the Veteran's symptoms.  Thus, referral for the assignment of an extra-schedular disability rating is not warranted.  

Even if, however, the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Veteran has not alleged, and the record does not show, that the Veteran has required frequent hospitalizations for his right third metatarsal disability.  Indeed, at the June 2013 VA examination the Veteran denied ever having surgery on his right third toe.  Moreover, the Veteran has also not alleged, and the record does not show that the Veteran's great toes have caused impairment with employment over and above that which is contemplated in the assigned schedular rating.  The Veteran specified at the June 2013 VA examination that he currently works at the National Cemetery in Newtown, and is able to lead tours as part of his job despite foot pain.  The evidence does not show that service-connected right third metatarsal disorder right third metatarsal disability has caused marked interference with employment.  

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected right third metatarsal disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to a compensable rating for right third metatarsal disability is denied.


REMAND

At the June 2013 VA examination, the examiner noted the Veteran's report of a private January 2001 MRI, but the examiner could not find the radiological report by Dr. JPW showing degenerative disc disease at L4-5 and L5-S1 with disc herniation at L5-S1.  This is significant, because the examiner cited the lack of evidence for degenerative joint disease until years after separation from service to support his conclusion that the Veteran's currently diagnosed lower back conditions are not related to his service.  This MRI shows degenerative disc disease just over one year following the Veteran's October 1999 separation from service.  Additionally, the examiner's opinion on the possibility of secondary service connection did not address aggravation.  Therefore, remand is required to obtain addendum opinion addressing the medical evidence of record and the possibility of secondary service connection due to aggravation.  

While on remand, the AOJ should give the Veteran another the opportunity to submit Dr. JPW's private treatment records, any outstanding chiropractic treatment records, and his private primary care treatment records from Benalem Family Health.  The AOJ should also take the opportunity to obtain the most recent VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for any records from Dr. JPW, any chiropractic treatment records, and his primary care treatment records from Benalem Family Health.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

2.  Contact any appropriate VA medical facility, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from the Philadelphia VAMC for treatment since March 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

3.  After conducting the above development, obtain a medical opinion from an examiner other than the June 2013 examiner for an opinion on the severity of the Veteran's lower back disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding whether each of the Veteran's currently diagnosed lower back disorders are at least as likely as not (50 percent or greater probability) causally or etiologically related to the Veteran's service.  

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the degenerative disc disease was present within one year of service discharge, based on the presence of that diagnosis in January 2001, 15 months post-service discharge.

In providing these opinions, the examiner must address the Veteran's service treatment records showing treatment for lingering lumbosacral pain in January 1998 following August 1997 injury, his complaint of recurrent back pain at the October 1999 separation examination, Dr. JPW's January 2001 and January 2006 MRIs showing degenerative disc disease at L4-5 and L5-S1 shortly after his October 1999 separation from service, the February 2010 Philadelphia VAMC MRI showing degenerative spondylotic changes at L4-5 and L5-S1, the February 2010 Philadelphia VAMC X-ray showing degenerative changes of the L5-S1 facet joints, the June 2013 VA examination report reflecting diagnosis for degenerative joint disease at L5-S1, and the Veteran's lay statements consistently reporting lower back pain since the 1997 in-service injury in the Philadelphia VAMC treatment records.  In light of the medical evidence of record, including the January 1998 service treatment records, October 1999 separation examination, and January 2001 private MRI the examiner should comment on if the Veteran's degenerative disc disease began while still in-service, or if his degenerative joint disease began while still in service or shortly thereafter.  

Third, examiner must provide an opinion regarding whether each of the Veteran's currently diagnosed lower back disorders are at least as likely as not (50 percent or greater probability) caused or aggravated by the Veteran's service connected right third metatarsal disability, to include as due to an altered gait.  In providing this opinion, the examiner should consider the Philadelphia VAMC treatment records consistently reflecting an antalgic gait.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


